TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 8, 2018



                                     NO. 03-17-00514-CV


        Texas Department of Agriculture; and Sid Miller, in his Official Capacity as
                         Commissioner Agriculture, Appellant

                                               v.

                 Wild Boar Meats, L.L.C.; Texas Hog Hunters Association;
                       and Environmental Defense Fund, Appellee


           APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
           REVERSED AND RENDERED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on July 12, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the district court’s order and renders judgment

dismissing this matter as moot. The appellee shall pay all costs relating to this appeal, both in

this Court and in the court below.